           Case 1:13-cv-01911-ALC Document 27 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x                              4/17/2020
                                                            :
   UNITED STATES OF AMERICA, ex rel.,
                                                            :
   MATHEW THOMAS, JR.,
                                                            :
                                                            :           13-cv-1911 (ALC)
                                             Plaintiffs,
                                                            :
                                                            :      ORDER OF DISMISSAL
                     -against-
                                                            :
                                                            :
   NEW YORK CITY HEALTH AND
                                                            :
   HOSPITALS CORPORATION, HHC
                                                            :
   HEATLH AND HOME CARE, and THE
                                                            :
   CITY OF NEW YORK,
                                                            :
                                                            :
                                          Defendants.
                                                            :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         Relator Mathew Thomas, Jr. (hereinafter, “Relator”) initiated this case pursuant to the False

Claims Act (“FCA”). 31 U.S.C. §§ 3729 et seq. On May 31, 2019, the Court ordered Relator to

show cause as to why this action should not be dismissed without prejudice for failure to prosecute.

Fed. R. Civ. P. 41(b). ECF No. 25. The Court provided Relator until June 28, 2019 to respond.

On June 5, 2019, the Government notified the Court that it consents to the dismissal of this action

because the Government does not intend to pursue the claims set forth in the complaint. To date,

Relator has not responded. Accordingly, this case is hereby DISMISSEED without prejudice for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

SO ORDERED.

Dated:           April 17, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge



                                                         1
